Name: 2004/401/EC: Commission Decision of 26 April 2004 concerning the non-inclusion of mefluidide in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing this substance (Text with EEA relevance) (notified under document number C(2004) 1513)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  means of agricultural production;  trade policy
 Date Published: 2004-04-27

 Avis juridique important|32004D04012004/401/EC: Commission Decision of 26 April 2004 concerning the non-inclusion of mefluidide in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing this substance (Text with EEA relevance) (notified under document number C(2004) 1513) Official Journal L 123 , 27/04/2004 P. 0109 - 0110Commission Decisionof 26 April 2004concerning the non-inclusion of mefluidide in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing this substance(notified under document number C(2004) 1513)(Text with EEA relevance)(2004/401/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market(1), and in particular the fourth subparagraph of Article 8(2) thereof,Whereas:(1) Article 8(2) of Directive 91/414/EEC provides that a Member State may, during a period of 12 years following the notification of that Directive, authorise the placing on the market of plant protection products containing active substances not listed in Annex I of that Directive that are already on the market two years after the date of notification, while those substances are gradually being examined within the framework of a programme of work.(2) Regulations (EC) No 451/2000(2) and (EC) No 1490/2002(3) lay down the detailed rules for the implementation of the third stage of the programme of work referred to in Article 8(2) of Directive 91/414/EEC. For active substances for which a notifier fails to fulfil its obligations under the Regulation no completeness check or evaluation of the dossier shall be performed. For mefluidide the notifier has not submitted by 23 May 2003 the necessary data lists. Therefore this active substance should not be included in Annex I to Directive 91/414/EEC and Member States should withdraw all authorizations for plant protection products containing mefluidide.(3) For the active substances for which there is only a short period of advance notice for the withdrawal of plant protection products containing such substances, it is reasonable to provide for a period of grace for disposal, storage, placing on the market and use of existing stocks for a period no longer than 12 months to allow existing stocks to be used in no more than one further growing. In cases where a longer advance notice period is provided, such period can be shortened to expire at the end of the growing season.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Mefluidide shall not be included in Annex I to Directive 91/414/EEC.Article 2Member States shall ensure that:1. Authorisations for plant protection products containing mefluidide are withdrawn by 26 October 2004;2. from 27 April 2004 no authorisations for plant protection products containing mefluidide are granted or renewed under the derogation provided for in Article 8(2) of Directive 91/414/EEC.Article 3Any period of grace granted by Member States in accordance with the provisions of Article 4(6) of Directive 91/414/EEC, shall be as short as possible and shall expire not later than 26 October 2005.Article 4This Decision is addressed to the Member States.Done at Brussels, 26 April 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Directive 2004/30/EC (OJ L 77, 13.3.2004, p. 50).(2) OJ L 55, 29.2.2000, p. 25. Regulation as last amended by Regulation (EC) No 1044/2003 (OJ L 151, 19.6.2003, p. 32).(3) OJ L 224, 21.8.2002, p. 23. Regulation as amended by Regulation (EC) No 1044/2003.